UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.: 000-25805 Fauquier Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 54-1288193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Courthouse Square, Warrenton, Virginia (Address of principal executive offices) (Zip Code) (540) 347-2700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer Non-accelerated filer o Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yeso No x The registrant had 3,669,758 shares of common stock outstanding as of May 9, 2011. FAUQUIER BANKSHARES, INC. INDEX Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income (unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Part II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 2 Part I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Fauquier Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets March 31, December 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Securities available for sale, net Restricted investments Loans Allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Other real estate owned, net of allowance Bank-owned life insurance Other assets Total assets $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing $ $ Interest-bearing: NOW accounts Savings and money market accounts Time deposits Total interest-bearing Total deposits Federal funds purchased - - Federal Home Loan Bank advances Company-obligated mandatorily redeemable capital securities Other liabilities Commitments and contingencies - - Total liabilities Shareholders' Equity Common stock, par value, $3.13; authorized 8,000,000 shares: issued and outstanding, 2011: 3,669,758 shares (includes nonvested shares of 32,572);2010: 3,636,758 shares (includes nonvested shares of 33,772) Retained earnings Accumulated other comprehensive income (loss), net ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements 3 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, 2011 and 2010 Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes Dividends Interest on federal funds sold 7 3 Interest on deposits in other banks Total interest income Interest Expense Interest on deposits Interest on federal funds purchased 13 - Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Trust and estate income Brokerage income Service charges on deposit accounts Other service charges, commissions and income Gain/(loss) on impairment of other real estate owned - (16,139 ) Total other-than-temporary impairment losses on securities ) Less: Portion of gain/(loss) recognized in other comprehensive income before taxes ) Net other-than-temporary impairment losses on securities ) (475,673 ) Gain on sale of securities Total other income Other Expenses Salaries and benefits Net occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Data processing expense Federal Deposit Insurance Corporation expense Other operating expenses Total other expenses Income before income taxes Income tax expense Net Income $ $ Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity For the Three Months Ended March 31, 2011 and 2010 Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Balance, December 31, 2009 $ $ $ ) $ Comprehensive income: Net income $ Other comprehensive income net of tax: Unrealized holding gains on securities available for sale, net of tax of $20,791 Less: gain on sale of securities available for sale,net of tax of $30,296 ) ) ) Less: reclassification adjustments for other-than-temporary impairment, net of tax of $161,729 Other comprehensive income net of tax of $152,224 Total comprehensive income Cash dividends ($.20 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock - nonvested shares(28,847 shares) ) - Issuance of common stock - vested shares(6,522 shares) Exercise of stock options Balance, March 31, 2010 $ $ $ ) $ Balance, December 31, 2010 $ $ $ ) $ Comprehensive income: Net income Other comprehensive income net of tax: Interest rate swap, net of tax of $18,157 Unrealized holding gains on securities available for sale, net of tax of $17,293 Less: gain on sale or call of securities available for sale, net of tax of $344 ) ) ) Add: reclassification adjustments for other-than-temporary impairment, net of tax of $64,303 Other comprehensive income net of tax of $99,409 Total comprehensive income $ Cash dividends ($.12 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock - nonvested shares(10,914 shares) ) - Issuance of common stock - vested shares(4,752 shares) Exercise of stock options Balance, March 31, 2011 $ $ $ ) $ See accompanying Notes to Consolidated Financial Statements. 5 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Loss on sale of other real estate - (Gain) on sale and call of securities ) ) Loss on impairment of securities Amortization (accretion) of security premiums, net Amortization of unearned compensation, net of forfeiture Changes in assets and liabilities: (Increase) in other assets ) ) (Decrease) increase in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from sale of securities available for sale - Proceeds from maturities, calls and principal payments of securities available for sale Purchase of securities available for sale ) ) Purchase of premises and equipment ) ) Net decrease (increase) in loans ) Proceeds from sale of other real estate owned - Net cash provided by provided by (used in) investing activities ) Cash Flows from Financing Activities Net increase in demand deposits, NOW accounts and savings accounts Net (decrease) in certificates of deposit ) ) Cash dividends paid on common stock ) ) Issuance of common stock Net cash provided by (used in) financing activities ) (Decrease) in cash and cash equivalents ) ) Cash and Cash Equivalents Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $
